Citation Nr: 0414373	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-21 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1969 to October 1971.  This matter comes to the Board 
of Veterans' Appeals (Board) from an August 2001 decision of 
the Winston-Salem Department of Veterans Affairs (VA) 
Regional Office (RO), which declined to reopen a claim of 
service connection for left ear hearing loss.  In the same 
decision, the RO denied service connection for tinnitus, and 
increased the rating for service-connected diabetes mellitus 
to 20 percent.  In his notice of disagreement with the August 
2001 decision, the veteran limited his appeal to the issue 
seeking service connection for left ear hearing loss.  
Accordingly, this is the only issue before the Board.  In 
August 2003, the veteran appeared at a Travel Board hearing 
at the RO before the undersigned.  

In part the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  A July 1984 rating decision denied service connection for 
left ear hearing loss, essentially on the basis that the 
veteran's left ear hearing loss preexisted service and was 
not aggravated by service; the veteran did not perfect an 
appeal of the decision.  

2.  Evidence received since the July 1984 decision tends to 
relate the veteran's left ear hearing loss to service; it 
bears directly and substantially on the matter at hand, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  






CONCLUSION OF LAW

Evidence received since the July 1984 RO decision is new and 
material, and the claim of service connection for left ear 
hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  Well-
groundedness is not an issue.  A review of the record 
indicates that the veteran has received what appears to be 
adequate notification of the VCAA and implementing 
regulations.  As the decision below represents a full grant 
as to the aspect addressed, remanding the case to the RO for 
any technical amendment of notice would serve no useful 
purpose, but would merely cause needless delay.  The veteran 
is not prejudiced by the decision being made.

Background

A July 1984 rating decision denied service connection for 
left ear hearing loss, essentially on a finding that the 
hearing loss antedated service and was not aggravated 
therein.  The veteran did not perfect an appeal of the 
decision.  

Evidence of record in July 1984 included service personnel 
and medical records.  In a June 1969 report of examination 
for enlistment, the only health disorder noted was diagnosis 
of "[i]mpairment of [left ear] hearing."  Pure tone 
thresholds of the left ear, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
65
70
60

45

In September and October 1971 reports of examination on the 
veteran's separation from service, pure tone thresholds of 
the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
65
70
85
N/R

The only health disorder noted on the October 1971 separation 
examination was diagnosis of "[s]ignificant hearing deficit 
[of the left] ear, [existed prior to service]."  The 
remainder of the service medical records are negative for any 
complaints or diagnosis pertaining to left ear hearing loss.

Postservice medical evidence includes a March 1977 report of 
VA audiological evaluation which shows that left ear pure 
tone thresholds, in decibels, were as follows:




HERTZ

500
1000
2000
LEFT
80
95
NR/100

In a June 1984 letter, a private otolaryngologist reported 
that he had seen the veteran due to left ear hearing loss, 
which was "sensorineural in nature and non-remedial, with 
exception of wearing a hearing aid."  The physician noted 
that the veteran had significant exposure to artillery noise 
during service, and that was the most likely etiology of the 
left ear hearing loss.  

Evidence received subsequent to the July 1984 decision is as 
follows:

?	A November 1983 report of audiometric examination from a 
private physician, showing diagnosis of severe to 
profound sensorineural hearing loss, with no response 
above 2000 Hertz, and no speech discrimination ability.

?	An October 1990 letter from an otolaryngologist (the 
same physician who furnished the June 1984 letter noted 
above) who reported that the veteran's left ear hearing 
loss was "severe to profound." 

?	A December 2000 statement in support of the veteran's 
claim (VA Form 21-4138) with a notation, signed by 
"K", that the veteran's left ear hearing loss was "at 
least likely or not caused by being in [an] artillery 
unit."  The veteran later resubmitted a copy of this 
document, where a private treating physician signed his 
name under the "K."  

?	A February 2001 written statement from the veteran's 
mother to the effect that when the veteran returned home 
from his tour of duty in Vietnam, he had a 
"noticeable" loss of hearing and could not hear at all 
in the left ear.  In February 2001 correspondence, a 
friend reported that he had known the veteran since 
childhood, and when he returned home from Vietnam, the 
veteran "expressed further concern about a hearing 
loss, which was also observable in his behavior and 
requests to have statements repeated."  

?	May 2001 correspondence from a friend of the veteran who 
stated that it was "pretty obvious that [the veteran] 
suffered hearing loss while in the military.  I noticed 
that fact before [the veteran] was discharged."  The 
friend stated, however, that to his knowledge the 
veteran did not have a hearing problem prior to service.  

?	January 2002 correspondence from a service comrade who 
reported that he served with the veteran in Vietnam and 
witnessed his exposure to 155 and 105 millimeter 
Howitzers.  The veteran's fellow serviceman reported 
that proper ear protection was not provided to those 
firing the weapons.  He stated that the veteran wore a 
headset in order to stay in contact with the command 
bunker, but the headset covered only one ear and was not 
meant to serve as ear protection.  The veteran's comrade 
also submitted a photograph that shows a group of 
soldiers (apparently one of whom is the veteran) holding 
their ears closed while standing nearby firing 
artillery.  

?	A July 2002 report of a state-conducted mental health 
examination which shows numerous diagnoses, including 
"[left] conduction deafness from being a gunner around 
a 155 Howitzer."  

At the August 2003 hearing, it was acknowledged that the 
veteran's left ear hearing loss preexisted service.  It was 
contended that the hearing loss was aggravated during service 
by extended exposure to artillery fire during the veteran's 
tour of duty in Vietnam.  The veteran testified that he was 
never provided any type of hearing protection device during 
service, and that the headset he wore to communicate with 
commanders was worn over his right ear, leaving his left ear 
exposed to acoustic trauma.  It was reported that since his 
separation from service, the veteran had been seen by private 
physicians who agreed that the left ear hearing loss was due 
to his exposure to artillery fire.  It was also noted that 
such physicians had not reviewed the claims folder or service 
medical records.  The veteran testified that he had applied 
for disability benefits from the Social Security 
Administration (SSA) and was afforded a hearing evaluation by 
that agency.  

Legal Criteria and Analysis

As noted above, the veteran's application to reopen the claim 
of entitlement to service connection for left ear hearing 
loss was last finally denied by the RO in July 1984.  That 
determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2003).  Generally, when a claim is disallowed, it 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease that is aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The Board finds that evidence added to the record since the 
July 1984 rating decision was not previously of record, is 
relevant, and is so significant that it must be considered to 
decide fairly the merits of the claim of service connection 
for left ear hearing loss.  The claim was denied previously 
essentially based on a finding that the veteran's left ear 
hearing loss preexisted service and was not aggravated by 
service.  Now the medical evidence includes competent 
(medical) evidence (numerous statements by private 
physicians) suggesting that the veteran's left ear hearing 
loss may have been aggravated by service at least to some 
degree.  The suggestions are reflected by physicians' 
statements to the effect that the veteran had "severe to 
profound" left hear hearing loss, whereas the October 1971 
separation examination only reports that the veteran had a 
"[s]ignificant hearing deficit."  The evidence is 
sufficient to reopen the claim of service connection for left 
ear hearing loss, as it contributes to a more complete 
picture of the circumstances surrounding the origin, nature, 
and extent of that disability.  See Hodge, 155 F.3d at 1363.  
This evidence bears directly on the matter at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus it is new and material, 
and the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for left 
ear hearing loss is granted.  


REMAND

Since the claim of service connection for left ear hearing 
loss is reopened, VA now has a further duty to assist the 
veteran in development of his claim.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination when indicated.  The medical evidence at hand 
suggests that further medical evaluation is indicated 
regarding whether the veteran's left ear hearing loss (which 
preexisted service) was aggravated by service.  This is so 
particularly in light of the postservice medical evidence 
showing that medical professionals have noted the diagnosis 
of left ear hearing loss prior to service, and which is 
suggestive that the severity of the preexisting hearing loss 
may have increased during service beyond the natural progress 
of the disease.  There is no indication that an opinion as to 
whether the veteran's preexisting left ear hearing loss was 
aggravated by service was ever sought; further development of 
evidence for such opinion is warranted.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.

As shown above, the veteran testified at the August 2003 
hearing that he underwent audiological evaluation in 
conjunction with an application for SSA disability benefits.  
Any medical records providing bases for SSA disability 
benefits awards are constructively of record, and may contain 
information pertinent to the matter at hand.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all health care providers that 
have treated him for left ear hearing 
loss from July 2002 to the present, then 
obtain records of such treatment from all 
sources identified.  Specifically, 
request that he identify, if possible, 
the names and addresses of any health 
care providers that have treated him for 
left ear hearing loss, about which he 
testified at the August 2003 hearing.  

2.  The RO should ask the veteran if he 
has been awarded SSA disability benefits.  
If so, the RO should obtain from SSA the 
medical records upon which the award of 
SSA disability benefits was based.  In 
any case, the RO should obtain from SSA 
the report of audiological evaluation the 
veteran alluded to at the August 2003 
hearing.  

3.  The RO should then arrange for the 
veteran to be afforded an examination by 
an otolaryngologist to determine whether 
his left ear hearing loss was aggravated 
in service.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should note that the veteran 
served in the Marine Corps from 1969 to 
1971, where he was a field artilleryman 
and engaged in combat (with recognized 
noise exposure to artillery fire).  The 
examiner should compare the results of 
the June 1969 audiometry on the veteran's 
entrance examination with the results of 
the October 1971 audiometry on the 
separation examination, and review all 
other pertinent evidence/opinions.  The 
examiner should provide an opinion 
whether, as likely as not, the veteran's 
hearing loss increased in severity during 
service.  The examiner must explain the 
rationale for any opinion given.

4.  The RO should then readjudicate the 
claim de novo.  If it remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



